DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-2, 4-8, 10-11, 13-14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2019/0051711 A1, hereinafter, “Lee”) in view of Min (US PG-Pub No.: 2017/0324058 A1, hereinafter, “Min”).
Regarding claim 1, Lee discloses a display device (DD; see Lee, FIGs. 1-3) comprising:
a display panel (DP, FIG. 2) from which light is transmitted; and
a window (WP+RPP+OCA, FIG. 2) through which the light from the display panel (DP) is transmitted to outside the display device (DD), the window (WP+RPP+OCA) comprising:
a transmission area (DD-DA, FIG. 2) through which the light is transmitted,
a light shielding area (DD-NDA, FIG. 2) which is adjacent to the transmission area (DD-DA) and blocks the light, and
a layer (OCA contacting WP-BZ, FIG. 2) at which the window (WP+RPP+OCA) is attachable to the display panel (DP), the layer (OCA contacting WP-BZ) defining a light shielding pattern (WP-BZ, ¶ [0117]) which corresponds to the light shielding area and blocks the light (FIG. 2).
Lee is silent regarding that the OCA layer is a resin layer.
Min, however, discloses a display device (see Min, FIG. 4), comprising an adhesive layer (AM1/AM2/AM3) comprising resin (¶ [0061]).
prima facie obviousness determination. See MPEP § 2144.07.

Regarding claim 2, Lee in view of Min discloses the display device of claim 1, wherein the resin layer (OCA contacting WP-BZ) further defines a transmission pattern (OCA contacting WP-BZ) which is adjacent to the light shielding pattern (WP-BZ) and through which the light from the display panel (DP) is transmitted, and the transmission pattern (OCA contacting WP-BZ) corresponds to the transmission area and terminates at a boundary between the light shielding area (WP-BZ) and the transmission area (OCA contacting WP-BZ; Lee, FIG. 2).

Regarding claim 4, Lee in view of Min discloses the display device of claim 2, wherein the transmission pattern (OCA contacting WP-BZ) has a light transmittance of about 90% or more (Lee, ¶ [0108]).

Regarding claim 5, Lee in view of Min discloses the display device of claim 2, wherein each of the light shielding pattern (WP-BZ) and the transmission pattern (OCA contacting WP-BZ) comprises a top surface and a bottom surface opposite to each other, the bottom surface being closer to the display panel (DP) than the top surface, and the top surface of the light shielding pattern (WP-BZ) and the top surface of the 

Regarding claim 6, Lee in view of Min discloses the display device of claim 1, wherein the window further comprises: a first adhesive layer (inside WP-BS; not shown, but disclosed in Lee’s ¶ [0117]), a base substrate (WP-BS; Lee, FIG. 2) facing the resin layer (OCA contacting WP-BZ) with the first adhesive layer (inside WP-BS) therebetween; and a second adhesive layer (OCA contacting ISL; Lee, FIG. 2) facing the first adhesive layer (inside WP-BS) with the resin layer (OCA contacting WP-BZ) therebetween (Lee, FIG. 2).

Regarding claim 7, Lee in view of Min discloses the display device of claim 1, wherein the light shielding pattern (WP-BZ) has a thickness equal to or less than a total thickness of the resin layer (OCA contacting WP-BZ; Lee, FIG. 2).

Regarding claim 8, Lee in view of Min discloses the display device of claim 1, wherein the display panel (DP) comprises: a display area (DP-DA; Lee, FIG. 3) at which an image is displayed, the display area (DP) corresponding to the transmission area of the window (DD-DA, FIG. 2); and a non-display area (DP-NDA, FIG. 3) adjacent to the display area (DP-DA), the non-display area (DP-NDA) corresponding to the light shielding area of the window (DD-NDA, FIG. 2).

claim 10, Lee in view of Min discloses the display device of claim 1, wherein the window (WP+RPP+OCA) further comprises a glass substrate (inside WP-BS; Lee, ¶ [0117]) facing the display panel (DP) with the resin layer (OCA contacting WP-BZ) therebetween (FIG. 2).

Regarding claim 11, Lee in view of Min discloses the display device of claim 1,
Lee is silent regarding that the resin layer (OCA contacting WP-BZ) has a thickness from about 30 micrometers to about 200 micrometers.
Min, however, discloses that an OCA layer has a thickness greater than 20 micrometers (¶ [0074]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the resin layer (OCA contacting WP-BZ) with a thickness greater than 20 micrometers, in order to have better adhesion. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the resin layer with a thickness from about 30 micrometers to about 200 micrometers, since where the claimed ranges (from about 30 micrometers to about 200 micrometers) overlap ranges disclosed by the prior art (greater than 20 micrometers), a prima facie case of obviousness exists. See MPEP § 2144.05(I).

Regarding claim 13, Lee in view of Min discloses the display device of claim 1, wherein the window (WP+RPP+OCA) further comprises a support layer (RPP is 

Regarding claim 14, Lee discloses a window (WP+RPP+OCA; see Lee, FIG. 2) for a display device (DD, FIGs. 1-3), the window (WP+RPP+OCA) comprising:
a base substrate (WP-BS, FIG. 2) comprising:
a transmission area (DD-DA, FIG. 2) through which light from a display panel (DP, FIG. 2) is transmitted, and
a light shielding area (DD-NDA, FIG. 2) adjacent to the transmission area (DD-DA); and
a layer (OCA contacting WP-BZ, FIG. 2) between the base substrate (WP-BS) and the display panel (DP), the layer (OCA contacting WP-BZ) defining a light shielding pattern (WP-BZ) corresponding to the light shielding area (DD-NDA) of the base substrate (WP-BS, FIG. 2).
Lee is silent regarding that the OCA layer is a resin layer.
Min, however, discloses a display device (see Min, FIG. 4), comprising an adhesive layer (AM1/AM2/AM3) comprising resin (¶ [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Lee’s OCA with resin, as taught by Min, since the selection of a known material (resin) based on its suitability for its intended use (to form adhesive) supports a prima facie obviousness determination. See MPEP § 2144.07.

claim 16, Lee in view of Min discloses the window of claim 14, wherein the base substrate (WP-BS) comprises a glass substrate (Lee, ¶ [0117]).

Regarding claim 17, Lee discloses a method for manufacturing a window (WP+RPP+OCA; see Lee, FIG. 2) for a display device (DD, FIGs. 1-3), the method comprising:
preparing a base substrate (WP-BS, FIG. 2) comprising:
a transmission area (DD-DA, FIG. 2) through which light from a display panel (DP) is transmittable, and
a light shielding area (DD-NDA) adjacent to the transmission area (DD-DA); and 
providing a layer (OCA contacting DP-BZ, FIG. 2) of the window (WP+RPP+OCA) on the base substrate (DP-BS; “on” is interpreted as “attached to”) at the transmission area (DD-DA) and the light shielding area (DD-NDA) thereof, and in which a light shielding pattern (DP-BZ) is defined corresponding to the light shielding area (DD-NDA),
wherein the providing the layer (OCA contacting DP-BZ) comprises defining the light shielding pattern (DP-BZ, FIG. 2) corresponding to the light shielding area (DD-NDA).
Lee is silent regarding that the OCA layer is a resin layer; and applying light or heat to define the light shielding pattern corresponding to the light shielding area.
However, it is well-know that a photolithography can be used to pattern layers.
prima facie obviousness determination. See MPEP § 2144.07.
Lee is silent regarding that the OCA layer is a resin layer.
Min, however, discloses a display device (see Min, FIG. 4), comprising an adhesive layer (AM1/AM2/AM3) comprising resin (¶ [0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Lee’s OCA with resin, as taught by Min, since the selection of a known material (resin) based on its suitability for its intended use (to form adhesive) supports a prima facie obviousness determination. See MPEP § 2144.07.

Regarding claim 19, Lee in view of Min discloses the method of claim 17. wherein the providing the resin layer further comprises providing an adhesive layer (inside WP-BS; not shown, but disclosed in Lee’s ¶ [0117]) between the resin layer (OCA contacting WP-BZ) in which the light shielding pattern (WP-BZ) is defined and the base substrate (WP-BS, FIG. 2).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2019/0051711 A1, hereinafter, “Lee”) in view of Min (US PG-Pub No.: , as applied to claim 1 above, and further in view of Yang et al. (US PG-Pub No.: 2017/0278900 A1, hereinafter, “Yang”).
Regarding claim 9, Lee in view of Min discloses the display device of claim 1.
Lee in view of Min is silent regarding that the window (WP+RPP+OCA) further comprises: a folding area at which the display device (DD) is bendable with respect to a folding axis; and a flat area which extends from the folding area in a direction away from the folding axis.
Yang, however, discloses a display device (see Yang, FIG. 2C), comprising a window (WL, FIG. 2C) further comprises: a folding area (BA, FIG. 2C) at which a display device (DD) is bendable with respect to a folding axis; and a flat area (NBA1+NBA2, FIG. 2C) which extends from the folding area (BA) in a direction away from the folding axis (FIG. 2C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the window of Li in view of Min further comprising: a folding area at which the display device is bendable with respect to a folding axis; and a flat area which extends from the folding area in a direction away from the folding axis, as taught by Yang, in order to form bendable and flexible display device.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US PG-Pub No.: 2019/0051711 A1, hereinafter, “Lee”) in view of Min (US PG-Pub No.: 2017/0324058 A1, hereinafter, “Min”), as applied to claim 1 above, and further in view of Lee et al. (US PG-Pub No.: 2017/0108960 A1, hereinafter, “Lee2”).
claim 12, Lee in view of Min discloses the display device of claim 1, 
Lee in view of Min is silent regarding that the resin layer comprises at least one selected from polycarbonate, polymethylmetaacrylate, polyimide, polyethylene terephthalate, tri-acetatecellulose and a combination thereof.
However, Lee2 discloses a display device (see Lee2, FIG. 6), comprising a multilayer resin layer (500, ¶ [0066]) comprising polycarbonate and an adhesive resin layer (¶ [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the rein layer of Lee in view of Min further comprising polycarbonate, as taught by Lee2, in order to strengthen the device (¶ [0066]).

Allowable Subject Matter
Claims 3, 15, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 3, in particular, the transmission pattern comprises a first polymer as a portion of a preliminary resin layer, and the light shielding pattern comprises carbonized first polymer as a portion of the preliminary resin layer which is adjacent to the transmission pattern and carbonized.

The prior art of record neither anticipates nor renders obvious the claimed subject of claim 18, in particular, the applying the light or the heat comprises a carbonization reaction corresponding to the light shielding area of the base substrate.
The prior art of record neither anticipates nor renders obvious the claimed subject of claim 20, in particular, the providing the resin layer comprises: providing a carbonizable polymer on the base substrate at the transmission area and the light shielding area thereof and applying the light or heat to a portion of the carbonizable polymer which corresponds to the light shielding area of the base substrate, to define the light shielding pattern within the resin layer of the window and corresponding to the light shielding area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIA L CROSS/Examiner, Art Unit 2892